GARY M. GAERTNER, Judge,
dissenting.
I respectfully dissent with respect to the Hazard deposition. This deposition was taken over a decade prior to the immediate case, during unrelated litigation between parties with no identity of interests to the present parties. See Maturo v. Stone, 856 S.W.2d 84, 85-86 (Mo.App.E.D.1993). The prejudicial effect of the opinion testimony contained in the Hazard deposition cannot be deemed cured by the trial court’s withdrawal instruction, given a full day after the deposition was read to the jury. In my view, the court abused its discretion in permitting the Hazard deposition to be entered into evidence.